Case 2:17-cv-12179-SDW-LDW Document 62 Filed 01/15/19 Page 1 of 1 PagelD: 419

PARAS, APY 21 Years of Professionalism
& REISS
A Professional Corporation for the Practice of Family Law

 

Bonnig M.S. Reiss o + THE GALLERIA PARALEGALS:
Patricta E. Apy * Amy Broza
PeTer C. Paras o 2 Bripce AvE.,S 601 ANN POWELL
Rep BANK, NJ 07701 Susan N. RHONHEIMER
MICHAEL J. FLERES 0 TELEPHONE (732) 219-9000
Euissa A. PERKINS
i FACSIMILE (732) 219-9020
Fellow, American Acad Matrimeniat C :
* Fetlow, Juterottonal acne of Family Locyor EMAIL familylaw@ parasapyteiss.com
4 Supreme Court of New Jersey Appraved Mediator
O Certified by the Supreme Court af New Jersey as a WEBSITE www .par-law.com
Matrimonial Lan Attorney

January. 11,2019
Hon. Leda Dunn Wettre
' United States Magistrate Judge
District of New Jersey Newark
MLK Jr. Federal pagans & & Courthouse
50 Walnut Street
Newark, NJ 07102

RE: Gerval v. Gonzales
Case No. 2:17-cv-12179-SDW-LDW

Dear Judge Wettre:

Please be advised that we respectfully requesting additional time of one week, from
January 25, 2019. until February 1, 2019, in which to file our application summary
disposition, in the above captioned matter.

Our request is made due to our office being flooded just before Christmas, and our
inability to use it, until Tuesday of this week. As indicated to your staff, we advised all
parties —- Mr. Arensiein, Mr. Min and Ms. Lipari — of our request via email. Chystal Ulrich,
Esq., from Ms. Lipari’s office, indicated their consent. I have not received a reply from
Mr. Arenstein. I know that Mr. Min is currently I trial, and although we have not received
a response in the above captioned case, he had consented to a similar request we made to
the Court in a pending matter in the Southern District of New York

Thank you for your attention to this matter.

 

 

Su Orde red
this Ist day of Oo fen. 20! 4
anal Adan i (Jett tts

PEA/ab é F Leda D. Wettre, USMJ
ce: Honorable Susan D. Wigenton *

Robert Arenstein, Esq.

Richard Min, Esq.

Kristi Lipari, Esq.

Crystal Ulrich, Esq.
